DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2007/0109715) in view of Kawahara et al. (JP 2010021316).

    PNG
    media_image1.png
    733
    1326
    media_image1.png
    Greyscale

Regarding claim 1, Azuma et al. disclose in fig. 6, a capacitor, comprising: 
at least two capacitor units, wherein 
a first capacitor unit (CDS-B or CDS-A) and a second capacitor unit (CDS-A or CDS-B) of the at least two capacitor units have opposite polarity (current flows in opposite directions - [0109]); 
the first electrical connections  (15A, 14B)  of the at least two capacitor units are arranged next to one another within a first plane at a top side of the at least two capacitor units (top side would be defined at the right of the unit capacitor – see annotated figure above); and 
the second electrical connections (15B, 14A) of the at least two capacitor units are arranged next to one another with a second plane at a bottom side of the at least two capacitor units (bottom side would be defined at the left of the unit capacitor – see annotated figure above); and the first electrical connection (15A, 14B) is arranged opposite to the second electrical connection (15B, 15A),
Azuma et al. disclose the claimed invention except for each of the at least two capacitor units, the first electrical connection is arranged opposite to the second electrical connection along a short axis of the respective capacitor unit. 
Kawahara et al. disclose a wound capacitor element where a first electrical connection is arranged opposite to a second electrical connection along a short axis of the capacitor element (see fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Azuma et al. so that each capacitor elements are replace by the capacitor elements of Kawahara, where the first electrical connection is arranged opposite to a second electrical connection along a short axis of the capacitor element, since such a modification would form a reduced size capacitor while maintaining excellent electric characteristics. 
Regarding claim 2, Azuma et al. disclose the first capacitor unit (CDS-B) and the second capacitor unit (CDS-A) of the at least two capacitor units are arranged in parallel with respect to their spatial alignment (see fig.6).
Regarding claim 3, Azuma et al. disclose the at least two units (CDS-B, CDS-A) are arranged next to one another in a capacitor unit row (see fig. 6).
Regarding claim 4, Azuma et al. disclose the at least two capacitor units (CDS-A, CDS-B) are arranged next to one another in a capacitor unit row.
Regarding claim 5, Azuma et al. disclose the capacitor has a housing (12), which contains the at least two capacitor units (CDS-A, CDS-B).
Regarding claim 6, Azuma et al. disclose the capacitor has a first capacitor connection (8) and a second capacitor connection (9).
Regarding claim 8, Azuma et al. disclose the first capacitor connection (8) makes electrical contact with the first electrical connection (connected to 14B) of the first capacitor unit (CDS-B) and with the second electrical connection (connected to 14A) of the second capacitor unit (CDS-A), and
the second capacitor connection (9) makes electrical contact with the second electrical connection (connected to 15B) of the first capacitor unit (CDS-B) and with the first electrical connection (connected to 15A) of the second capacitor unit (CDS-A).
Regarding claim 9, Azuma et al. disclose the first capacitor connection (8) has a first contact-making part (14B) and a second contact making part (14A),
the first contact-making part (14B) of the first capacitor connection (8) is electrically connected to the first electrical connection (connected to 14B) of the first capacitor unit (CDS-B), and
the second contact-making part (14A) of the capacitor connection (8) is electrically connected to the second electrical connection (connected to 14A) of the second capacitor unit (CDS-A).
Regarding claim 10, Azuma et al. disclose the second capacitor (9) connection has a first contact-making part (15B) and a second contact making part (15A),
the first contact-making part (15B) of the second capacitor connection (9) is electrically connected to the second electrical connection (connected to 15B) of the first capacitor unit (CDS-B), and
the second contact-making part (15A) of the second capacitor connection (9) is electrically connected to the electrical connection (connected to 15A) of the second capacitor unit (CDS-A).
Regarding claim 11, Azuma et al. disclose the second capacitor connection (9) has a first contact-making part (15B) and a second contact making part (15A),
the first contact-making part (15B) of the second capacitor connection is electrically connected to the second electrical connection of the first capacitor unit (CDS-B), and
the second contact-making part (15A) of the second capacitor connection (9) is electrically connected to the electrical connection of the second capacitor unit (CDS-A).
Regarding claim 12, Azuma et al. disclose the first (CDS-B) and the second capacitor (CDS-A) units are arranged at a distance from one another (fig. 6).
Regarding claim 13, Azuma et al. disclose the capacitor has a third capacitor unit (right of CDS-B),
the first (CDS-A), second (CDS-B) and third (right of CDS-B) capacitor units are arranged in parallel with one another, and
the second capacitor unit (CDS-B) and third capacitor unit (right of CDS-B) have opposite polarity (see fig. 6).
Regarding claim 14, Azuma et al. disclose a first capacitor connection (8) is electrically connected to a first electrical connection (connected to 14 A) of the third capacitor unit (right of CDS-B), and
the second capacitor connection (9) is electrically connected to a second electrical connection (connected to 15A) of the third capacitor unit.
Regarding claim 15, Azuma et al. disclose the first capacitor unit (CDS-A), the second capacitor unit (CDS-B), and a third capacitor unit (right of CDS-B) is a film capacitor [0095]. 
Regarding claim 16, Azuma et al. disclose an electric vehicle or hybrid vehicle comprising a capacitor according to claim 1 (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848